IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

FLOYD THOMAS RUPP,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5108

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 2, 2014.

An appeal from the Circuit Court for Duval County.
Suzanne Bass, Judge.

Gerald S. Bettman, Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.